Citation Nr: 0205138	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) death benefits as 
the surviving child of a veteran.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

The U.S. Army Reserve Personnel Center (ARPERCEN), certified 
in November 1998 and February 1999 that the appellant's 
father, claimed by the appellant to be a veteran, had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
United States Armed Forces".

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, the Republic of the Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board denied this case in a May 1999 decision.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  



As a result of the enactment of the VCAA, the Court vacated 
and remanded the Board's May 1999 decision for consideration 
of the applicability of the VCAA to this case.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  ARPERCEN has certified that the appellant's father had no 
service as a member of the Army of the United States (AUS), 
or the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

3.  The appellant was born in April 1945; he is over 23 years 
of age.  


CONCLUSION OF LAW

The appellant lacks legal entitlement to VA DIC benefits as 
the surviving child of a veteran.  38 U.S.C.A. §§ 101(4), 
(14), 107, 1310, 1521 (West 1991 & Supp. 2001), 5107(a) (West 
Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.5, 3.8, 3.9, 3.57, 3.203, 
3.356 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

At the outset of this decision, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.  

As explained above, the primary basis for remanding this case 
was a change in the law resulting from the enactment of the 
VCAA.  In light of this, the Board has considered the impact 
of this new law on the appellant's claim.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which, in pertinent part, are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board finds all assistance necessary 
for an equitable disposition of this appeal has been 
completed.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with multiple notices 
advising him that he has not met the basic eligibility 
requirements for VA benefits.  In particular, he was notified 
on multiple occasions (notices in April 1998, June 1998, 
November 1999, and the August 1998 Statement of the Case 
(SOC) and December 1998 Supplemental Statement of the Case 
(SSOC)) of the requirements for being a child and for being a 
veteran for the purpose of being eligible for VA benefits.  

The veteran was also advised in the August 1998 SOC and 
December 1998 SSOC of the evidence that had been considered 
and why it was not sufficient to find that he met the basic 
eligibility requirements for VA DIC benefits.  Through these 
various notices and determinations he was also placed on 
notice of what type of evidence was needed to substantiate 
his claim (see for example the April 1998 notice).  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied to the extent necessary 
in this case.  The RO submitted the information supplied by 
the appellant concerning his father's (MMT) service to 
ARPERCEN, and ARPERCEN notified the RO on two separate 
occasions that MMT had no verifiable military service for VA 
purposes.  

There is no evidence or contention that the service as 
verified is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service; e.g., there is no indication or 
contention that MMT's name was misspelled when verification 
was made.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In this regard, the evidence submitted by the appellant (his 
own statements and affidavits asserting that his father 
served as a recognized guerilla during World War II) fails to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the appellant's service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  



The Board finds that there is no further duty to assist 
because the Board is required to decide this case as a matter 
of law, as will be explained below.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).  
That is, the Board is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the appellant.  

As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  




In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard, supra.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Criteria

DIC benefits are available only to certain survivors of 
deceased veterans including a child of the veteran.  
38 U.S.C.A. § 1310 (West 1991) (emphasis added).  


Criteria: "Veteran"

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (2000).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).  



For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Criteria: "Child"

In general, children of a veteran do not qualify as legally 
valid claimants for DIC benefits after they have attained the 
age of 18, unless they became permanently incapable of self-
support prior to the age of eighteen, or who, after attaining 
the age of eighteen and until completion of education or 
training (but not after attaining the age of twenty-three 
years), is pursuing  a course of instruction at an approved 
educational institution.  See 38 U.S.C.A. §§ 101(4)(A) (West 
1991).

Factual Background and Analysis

In the instant case, ARPERCEN determined on two occasions, in 
November 1998 and February 1999, that the appellant's father, 
MMT, had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  
Duro, supra.  

The appellant has submitted his own statements, as well as 
affidavits asserting that the appellant's father served as a 
recognized guerilla during World War II.  Such evidence fails 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of the appellant's service for the purpose of 
receiving VA benefits.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  

Furthermore, none of the evidence submitted by the appellant 
contain information different from the information provided 
to and used by the service department in its verification of 
MMT's service.  There is no contention that the service as 
verified by the service department is erroneous in such a way 
(e.g., a misspelled name) as to warrant a further request to 
the service department to verify or recertify additional 
military service.  In its request for verification, the RO 
provided the name of the appellant's father as it has been 
spelled throughout the record.  They also provided the dates 
of service specified by the appellant.  Therefore, additional 
verification is not warranted.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  

Thus, it has been established that the appellant's father was 
not a "veteran" for the purpose of VA benefits.  38 U.S.C.A. 
§ 101(2); Duro, supra.  

Furthermore, the evidence shows that the appellant does not 
meet the definitional requirements of "child" for the purpose 
of VA benefits.  38 U.S.C.A. § 101(4).  

While the record does not contain the appellant's birth 
certificate, an October 1997 joint affidavit certified that 
the appellant is the son of MMT.  The Board finds such 
evidence sufficient in this case to establish that the 
appellant is the child of MMT.  See 38 C.F.R. § 3.209(f) 
(2001).  

It has been consistently reported that the appellant was born 
in April 1945.  Therefore, he is over the age of 23 and 
therefore exceeds the maximum age for receipt of VA benefits 
as a "child" of a veteran.  See38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a).  

The appellant has never alleged, nor does the evidence 
indicate, that he became permanently incapable of self-
support prior to reaching the age of 18; rather, he has 
consistently alleged that he is entitled to benefits because 
he is MMT's son and never enjoyed VA benefits in the past.  
See 38 C.F.R. § 3.57(a)(ii).  

Moreover, the appellant's status as a child for the purpose 
of receiving VA benefits is essentially moot in light of the 
fact that his father, MMT, is not considered to be a 
"veteran" for VA purposes.  

The appellant has attempted to assert his eligibility for VA 
benefits pursuant to, in part, laws of the Philippine 
government.  Entitlement to certain benefits under Philippine 
law is not relevant to or binding upon entitlement to VA 
benefits.  Instead, the pertinent issue in this case is 
qualifying service under Title 38 of the United States Code 
and the regulations.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997); Fazon v. Brown, 9 Vet. App. 319, 322 
(1996).  

Because ARPERCEN has certified that the appellant's father 
did not have recognized service for VA purposes, and because 
the appellant is well over the age of 23 (and there is no 
indication that he became permanently incapable of self-
support prior to the age of 18), the claim for entitlement to 
eligibility for DIC benefits as a surviving child of a 
veteran lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA DIC benefits as the child of a 
veteran is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

